Citation Nr: 9930122	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $4,035.00, to include consideration 
of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  The veteran and appellant were married from May 1983 
until his death in December 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (hereinafter 
"Committee"), which granted in part ($616.00) the 
appellant's request for waiver of indebtedness.  

The Board notes that the appellant requested a hearing before 
a member of the Board in her September 1994 VA Form 9, 
substantive appeal.  A hearing via videoconference was 
scheduled in September 1999, but the appellant failed to 
appear for the hearing.  If an appellant fails to appear for 
a scheduled hearing and a request for postponement has not 
been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d) (1998).  

FINDINGS OF FACT

1. As a result of administrative error on the part of VA, in 
disbursing payment following a revised award in December 
1993, the appellant was overpaid pension benefits in the 
amount of $4,035.00.

2. There is no indication in the record that the appellant 
bears any fault, through any act of commission or omission 
in relation to the circumstances in which the overpayment 
in question was created.  


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$4,035.00 was not properly created.  38 U.S.C.A. §§ 5107, 
5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's claim for VA death pension benefits was 
granted effective January 1985.  

Eligibility Verification Forms (EVRs) were received from the 
appellant in October 1986, September 1987, September 1988, 
August 1989, October 1990, December 1991, March 1993, 
reporting no income or assets, including no income from 
Social Security.  

In July 1993, the RO notified the appellant that Social 
Security had notified the RO that the appellant was receiving 
Social Security benefits.  The RO proposed adjustment of the 
appellant's death pension benefits to account for Social 
Security payments and notified the appellant that this action 
would create an overpayment of benefits.  On an EVR in 
September 1993, the appellant reported Social Security 
benefits received.  

On a VA Form 21-8947, dated in September 1993, the RO noted 
that the appellant was entitled to $413.00 per month 
effective September 1, 1992 and $0.00 effective October 1992, 
creating an overpayment of $4,651.00.  On a December 1993 VA 
Form 21-8947, the RO amended the earlier finding and noted 
that the appellant was entitled to $413.00 monthly effective 
September 1, 1992, $425.00 monthly effective December 1, 
1992, $117.00 monthly effective July 1, 1993, and $0.00 
monthly effective September 1, 1993.  

On a November 1993 Financial Status Report (FSR), the 
appellant requested waiver of her overpayment and reported 
monthly expenses exceeding income by $3.00.  On a December 
1993 FSR, the appellant reported monthly expenses exceeding 
income by $18.00.  

In April 1994, the Committee granted the appellant's request 
for waiver of indebtedness in the amount of $616.00.  The 
Committee noted that a December 1993 award action generated a 
balance due of $4,035, which was paid to the appellant, 
instead of being withheld and applied to reduce her debt.  
The Committee found that, although hardship existed, failure 
to make restitution of at least the erroneous payment of 
$4,035.00 would result in an unfair gain to the appellant at 
the expense of the Government.  

In her VA Form 9, substantive appeal, received in September 
1994, the appellant stated that she could not read or write 
English and had difficulty speaking any language due to a 
stroke.  


II. Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. §§ 1.962, 1.963(a) (1998).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  The 
appellant contends, in effect, that recovery of the 
overpayment would result in undue financial hardship.  

The December 1993 action of the RO, in effect, reduced the 
amount of the appellant's original overpayment to $616.00.  
That action corrected the earlier September 1993 finding 
terminating benefits effective October 1992, when, in fact, 
at least partial benefits were due until August 31, 1993.  
The Board notes that the Committee granted waiver of 
indebtedness for this amount in April 1994, and that issue is 
not before the Board.  

However, following the December 1993 action the appellant was 
paid the $4,035.00 previously designated as an overpayment, 
when in fact, this amount should merely have been deducted 
from the amount of her overpayment.  This payment, in effect, 
resulted in a second overpayment in the amount of $4,035.00.  
The Board notes that the appellant does not read or write the 
English language and suffers from residuals of a stroke.  
There is no evidence that the appellant was sent any 
information along with the check which would have indicated 
to her that acceptance of the funds would be inappropriate.  
In fact, the appellant's waiver request was pending at that 
time, and she may well have regarded the check as an 
indication that the VA had acted favorably on that request.  
Clearly, the VA was exclusively responsible for initiating 
the overpayment. In the absence of any persuasive evidence 
that the appellant should have known that the check issuance 
was a mistake, it is difficult to hold her accountable for 
negotiating the item.  The effective date of a reduction or 
discontinuance of compensation, dependency and indemnity 
compensation or pension by reason of an erroneous award based 
solely on VA error shall be the date of the last payment.  38 
U.S.C.A. § 5112 (West 1991); 38 C.F.R. § 3.500 (1998).  Thus, 
the overpayment was not properly created.  



ORDER

The overpayment of pension benefits of $4, 035.00 was solely 
due to VA error; therefore, there is no overpayment subject 
to recovery, and the appeal is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

